Title: To George Washington from James McHenry, 27 July 1788
From: McHenry, James
To: Washington, George

 

My dear General
Baltimore 27 July 1788.

It is whispered here that some leading characters among you have by no means dropped their resentment to the new constitution, but have determined on some secret plan to suspend the proper organization of the government or to defeat it altogether. This is so serious and alarming a circumstance that it is necessary to be apprised of its truth, and extent that we may be on our guard against attempts of the antifederals to get into our assembly, as in all probability the next legislature will meet before the time for commencing proceedings by the new Congress. Here every means is made use of to do away all distincting between federal and antifederal and I suspect with no very friendly design to the federal cause. If such a plan has been hatched I think you must have heard of it. I shall therefore be much obliged to you to give me a hint of it as soon as possible. With great respect and sincere attatchment I am Dr General Yours

James McHenry

